DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The Applicant’s amendment filed on December 06, 2021 was received.  Claims 1-4 were amended.  Claims 17-18 were added. Support of the amendment can be found in paragraphs [0052]-[0055], [0068], [0070], [0073], [0075] of current specification. 

The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on August 05, 2021. 

Election/Restrictions
Newly submitted claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The subject matter of aforementioned claims is “the production method of a napped artificial leather, comprising: wherein the second polymer elastic body is permeated into and unevenly distributed on the surface layer of the fiber sheet in a form of a layer or film, and a region where the second polymer elastic body is permeated into and unevenly .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112 (b), or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 3 is withdrawn, because the claim has been amended.  

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al. (US 4,587,142) on Claims 1-4, 6 and 17 are maintained. 
Regarding claim 1, Higuchi teaches a production process of a napped artificial leather (Col. 2, lines 51-55, Col. 3, lines 1-12), comprising the steps of: providing a fiber sheet including a non-woven fabric of ultrafine fibers with a fineness of less than 0.7 denier and preferably between 0.3 to 0.0001 denier (1 dtex equals to 0.9 denier), the fiber is impregnated with a mixed solution of a sizing agent dissolved in an aqueous polyurethane emulsion (first elastic polymer which is an aqueous polyurethane) (Col. 2, lines 56-Col. 3,lines 12, Col. 3, lines 50-68); the fabric is again impregnated with an 
Regarding claim 2, Higuchi teaches the fabric is impregnated with an aqueous solution of sizing containing solvent resistant polyurethane (reads on wherein the aqueous polyurethane has insolubility in the solvent (Col. 8, lines 65-68).
Regarding claim 3, Higuchi teaches a production process as disclosed above.  Higuchi does not explicitly teach wherein solubility corresponds to a rate of dissolution in the solvent at room temperature for 24 hours of 90% or more, and insolubility corresponds to the rate of dissolution in the solvent of 10% or less.  However, it is the position of the examiner that disclosure the solubility and inslubility corresponds to a rate of dissolution, are inherent, given that the aqueous polyurethane (the first elastic polymer) and the solvent of the polyurethane of the coating (second elastic polymer) disclosed by Higuchi and the present application having same coating process (i.e. impregnation and coating) and material (the aqueous polyurethane (the first elastic polymer) and the solvent of the polyurethane of the coating (second elastic polymer)).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 4, Higuchi teaches a production process as disclosed above.  Higuchi does not explicitly teach wherein the aqueous polyurethane (first elastic polymer is an elastic polymer) that forms a cross-linked structure and the solvent based-
Support for said presumption is found in that paragraph [0034] of the instant specification teaches that aqueous polyurethane is a polyurethane emulsion or a polyurethane that is solidified from a polyurethane dispersion dispersed in an aqueous solvent that usually has insolubility or low solubility in an organic solvent and forms a cross-linked structure after being solidified. Paragraph [0035] of the instant specification teaches that a curing treatment in which the polymer is heat-treated after being solidified and dried may be performed in order to promote crosslinking, if necessary. 
Similarly, Higuchi teaches the use of an aqueous solution of solvent resistant polyurethane to impregnate a fabric that is then dried and cured (col. 8, lines 65-68; col. 9, lines 48-50). Since Higuchi teaches the same material applied to a nonwoven fabric then dried and cured in a similar manner, it is therefore expected that the aqueous polyurethane of Higuchi has he same properties as the claimed invention, namely a cross-linked structure. 
Additionally, paragraph [0043] of the instant specification describes the second elastic polymer of the instant invention as being an elastic polymer that does not form a cross-linked structure after being solidified and thus has solubility in the predetermined organic solvent. Paragraph [0053] of the instant specification says specific examples of this solvent include ketones such as cyclohexane and methyl ethyl ketone (MEK), N,N-dimethylformamide (DMF), dimethyl acetamide (DMA), N-methyl pyrrolidone, dimethyl 
Similarly, Higuchi teaches the polyurethane used in the coating (second elastic polymer) is in a solution of methyl ethyl ketone/toluene that is diluted with toluene and dimethyl formamide (col. 9, lines 30-34). Since the solvent-based polyurethane of Higuchi is in a solution containing two solvents identified in the instant specification, it is expected that the polyurethane used in the coating (second elastic polymer) of Higuchi does not form a cross-linked structure after being solidified because it has solubility in in methyl ethyl ketone and dimethyl formamide. Therefore the polyurethane used in the coating (second elastic polymer) of Higuchi is expected to have the same properties as the claimed invention, namely a non cross-linked structure.
Regarding claim 6, Higuchi teaches non-entangled fibers layer made primary from super-fine (ultrafine) filaments (Col. 2, lines 10-22).
Regarding claim 17, Higuchi teaches wherein the polyurethane solution was applied with a roll coater for example (Col. 11, lines 15-16).

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 4,587,142) as applied to claims 1-4, 6 and 17, on Claim 7 is maintained.
Regarding claim 7, Higuchi teaches all the limitations of claim 1 above. Higuchi further teaches that the amount of coating applied, dryness of the coating, and coating-to fabric bonding conditions can be adjusted to regulate the degree of penetration of the coating into the base fabric, and thereby obtain an artificial grain leather with pores of 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the weight per unit area the coating elastic polymer (second elastic polymer) of Higuchi compared to the weight per unit area of the aqueous polyurethane (first elastic polymer) of Higuchi to include the claimed range of 0.001 to 0.05. One would have been motivated to provide a coating with pores of optimum size, distribution, and distribution area where there is not so large an amount of coating that the feeling of the coating layer and fibrous substrate being a single sheet fades and the non-entangled fiber layer cracks more easily when an external forced is applied, but is not so little an amount of coating that the softness of the artificial grain leather is decreased and the coating layer becomes stiffer, resulting in a drop in strength. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed on December 06, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Higuchi requires impregnating the fabric with a wet coagulating polyurethane DMF solution, NOT the use of a coating method as required in the present invention;
Higuchi does not teach applying a solvent that dissolves the second elastic polymer.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees.  As an initial matter, the recited independent claims do not require a specific type of coating method, impregnating is consider as a type of coating method in a board interrelation.  In addition, Higuchi teaches applying a roll coater for example ((Col. 11, lines 15-16).   Therefore examiner believes Applicant is arguing some elements that are not in the scope of the recited independent claims.   

Higuchi teaches applying a solvent that dissolves the second elastic polymer.  In an example, carbon black is blended with a DMF solution of linear type polyurethane and the mixture is diluted to form a 10% solution, this solution is next applied to a releasable support which has grain patterns of a kid leather effect and dried to obtain a film (I), Trifunctional polyisocyanate, carbon black, and silicone are blended in a solution of methyl ethyl ketone/toluene of reactive polyurethane, this blend is diluted 
Double Patenting
The claim rejctions on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 of US Patent 10,689,802 B2 on Claims 1 is withdrawn, because the claims have amended.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717